          Case 1:19-cv-01039-BAM Document 30 Filed 07/26/21 Page 1 of 3


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (510) 970-4805
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9
                                       UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11
                                             FRESNO DIVISION
12

13
         CAROL RETHWISCH,                                No. 1:19-CV-01039-BAM
14
                          Plaintiff,
15                                                       STIPULATION AND ORDER
         v.                                              FOR THE AWARD OF FEES UNDER THE
16                                                       EQUAL ACCESS TO JUSTICE ACT
         KILOLO KIJAKAZI,1
17       Acting Commissioner of Social Security,

18                        Defendant.

19
               IT IS HEREBY STIPULATED by and between the parties through their undersigned
20
     counsel, subject to the approval of the Court, that the previously-filed Motion for Attorney’s Fees,
21
     filed June 15, 2021, shall be withdrawn, and that Plaintiff be awarded attorney fees and expenses
22
     under the EAJA in the amount of FIVE THOUSAND NINE HUNDRED TWENTY EIGHT
23
     DOLLARS AND FORTY-FIVE CENTS ($5,928.45). This amount represents compensation for
24
     all legal services rendered on behalf of Plaintiff, to date, by counsel in connection with this civil
25
     1
26     Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
     to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
27   therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
     continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g).
       Case 1:19-cv-01039-BAM Document 30 Filed 07/26/21 Page 2 of 3


 1   action, in accordance with 28 U.S.C. § 2412.

 2          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA

 3   attorney fees and expenses, and does not constitute an admission of liability on the part of

 4   Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release

 5   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to

 6   EAJA attorney fees and expenses in connection with this action.

 7          After the Court issues an order for EAJA fees to Plaintiff, the government will consider

 8   the matter of Plaintiff's assignment of EAJA fees to Plaintiff's attorney. Pursuant to Astrue v.

 9   Ratliff, 130 S.Ct. 2521, 2252-53 (2010), the ability to honor the assignment will depend on

10   whether the fees are subject to any offset allowed under the United States Department of the

11   Treasury’s Offset Program. After the order for EAJA fees is entered, the government will

12   determine whether they are subject to any offset.

13          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines

14   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to

15   be made directly to Plaintiff’s counsel, Kelsey Mackenzie Brown, pursuant to the assignment

16   executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel.

17          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security

18   Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.

19          Respectfully submitted July 22, 2021.

20
     DATED: July 21, 2021                           /s/ Kelsey Mackenzie Brown
21                                                  KELSEY MCKENZIE BROWN
                                                    (as authorized by email)
22                                                  Attorney for Plaintiff
23                                                  PHILLIP A. TALBERT
24                                                  Acting United States Attorney

25   DATED: July 21, 2021                    By     /s/ Daniel P. Talbert
                                                    DANIEL P. TALBERT
26                                                  Special Assistant United States Attorney
27
                                                    Attorneys for Defendant
28
                                                         2
       Case 1:19-cv-01039-BAM Document 30 Filed 07/26/21 Page 3 of 3


 1                                               ORDER
 2
              PURSUANT TO STIPULATION, IT IS ORDERED that Plaintiff’s motion for
 3
     attorney’s fees (Doc. 26), filed June 15, 2021, is WITHDRAWN. IT IS FURTHER ORDERED
 4
     that Plaintiff shall be awarded attorney fees in the amount of FIVE THOUSAND NINE
 5
     HUNDRED TWENTY EIGHT DOLLARS AND FORTY-FIVE CENTS ($5,928.45) as
 6
     authorized by 28 U.S.C. § 2412(d), subject to the terms of the above-referenced Stipulation.
 7

 8   IT IS SO ORDERED.

 9      Dated:     July 26, 2021                             /s/ Barbara   A. McAuliffe             _
10                                                    UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
